BRAZAURO RESOURCES CORPORATION
(filed previously under Star Resources Corp.)

2003 STOCK OPTION PLAN AMENDED
AS AT JULY 28, 2005 and AMENDED AS AT JULY 31, 2006

1.   PURPOSE OF THE PLAN


  The Company hereby establishes a stock option plan for directors, senior
officers Employees, Management Company Employees and Consultants (as such terms
are defined below) of the Company and its subsidiaries (collectively “Eligible
Persons”), to be known as the “2003 Stock Option Plan” (the “Plan”). The purpose
of the Plan is to give to Eligible Persons, as additional compensation, the
opportunity to participate in the success of the Company by granting to such
individuals options, exercisable over periods of up to five years as determined
by the board of directors of the Company, to buy shares of the Company at a
price not less than the Market Price prevailing on the date the option is
granted less applicable discount, if any, permitted by the policies of the
Exchanges and approved by the Board.


2.   DEFINITIONS


  In this Plan, the following terms shall have the following meanings:


  2.1   “Associate” means an “Associate” as defined in the Exchange Policies.


  2.2   “Board” means the Board of Directors of the Company.


  2.3   “Change of Control” means the acquisition by any person or by any person
and all Joint Actors, whether directly or indirectly, of voting securities (as
defined in the Securities Act) of the Company, which, when added to all other
voting securities of the Company at the time held by such person or by such
person and a Joint Actor, totals for the first time not less than fifty percent
(50%) of the outstanding voting securities of the Company or the votes attached
to those securities are sufficient, if exercised, to elect a majority of the
Board of Directors of the Company.


  2.4   “Company” means Brazauro Resources Corporation (previously Star
Resources Corp.) and its successors.


  2.5   “Consultant” means a “Consultant” as defined in the TSX Policies.


  2.6   “Consultant Company” means a “Consultant Company” as defined in the TSX
Policies.


  2.7   “Disability” means any disability with respect to an Optionee which the
Board, in its sole and unfettered discretion, considers likely to prevent
permanently the Optionee from:


    (a)   being employed or engaged by the Company, its subsidiaries or another
employer, in a position the same as or similar to that in which he was last
employed or engaged by the Company or its subsidiaries; or


    (b)   acting as a director or officer of the Company or its subsidiaries.


  2.8   “Discounted Market Price” of Shares means, if the Shares are listed only
on the TSX Venture Exchange, the Market Price less the maximum discount
permitted under the TSX Policy applicable to Options;


--------------------------------------------------------------------------------



  2.9   “Distribution” means a “Distribution” as defined in the TSX Policies.


  2.10   “Eligible Persons” has the meaning given to that term in paragraph 1
hereof.


  2.11   “Employee” means an “Employee” as defined in the TSX Policies.


  2.12   “Exchanges”means the TSX Venture Exchange and, if applicable, any other
stock exchange on which the Shares are listed.


  2.13   “Expiry Date” means the date set by the Board under section 3.1 of the
Plan, as the last date on which an Option may be exercised.


  2.14   “Grant Date” means the date specified in an Option Agreement as the
date on which an Option is granted.


  2.15   “Insider” means an “Insider” as defined in the TSX Policies, other than
a person who is an insider solely by virtue of being a director or senior
officer of a subsidiary of the Company.


  2.16   “Investor Relations Activities” means “Investor Relations Activities”
as defined in the TSX Policies.


  2.17   “Joint Actor” means a person acting “jointly or in concert with”
another person as that phrase is interpreted in section 96 of the Securities
Act.


  2.18   “Management Company Employee” means a “Management Company Employee” as
defined in the TSX Policies.


  2.19   “Market Price” of Shares at any Grant Date means the last closing price
per Share on the trading day immediately preceding the day on which the Company
announces the grant of the option or, if the grant is not announced, on the
Grant Date, or if the Shares are not listed on any stock exchange, “Market
Price” of Shares means the price per Share on the over-the-counter market
determined by dividing the aggregate sale price of the Shares sold by the total
number of such Shares so sold on the applicable market for the last day prior to
the Grant Date.


  2.20   “Option” means an option to purchase Shares granted pursuant to this
Plan.


  2.21   “Option Agreement” means an agreement, in the form attached hereto as
Schedule “A”, whereby the Company grants to an Optionee an Option.


  2.22   “Optionee” means each of the Eligible Persons granted an Option
pursuant to this Plan and their heirs, executors and administrators.


  2.23   “Option Price” means the price per Share specified in an Option
Agreement, adjusted from time to time in accordance with the provisions of
section 5.


  2.24   “Option Shares” means the aggregate number of Shares which an Optionee
may purchase under an Option.


  2.25   “Plan”means this 2003 Stock Option Plan.


--------------------------------------------------------------------------------



  2.26   “Shares” means the common shares in the capital of the Company as
constituted on the Grant Date provided that, in the event of any adjustment
pursuant to section 5, “Shares” shall thereafter mean the shares or other
property resulting from the events giving rise to the adjustment.


  2.27   “Securities Act” means the Securities Act, R.S.B.C. 1996, c.418, as
amended, as at the date hereof.


  2.28   “TSX Policies” means the policies included in the TSX Venture Exchange
Corporate Finance Manual and “TSX Policy” means any one of them.


  2.29   “Unissued Option Shares” means the number of Shares, at a particular
time, which have been reserved for issuance upon the exercise of an Option but
which have not been issued, as adjusted from time to time in accordance with the
provisions of section 5, such adjustments to be cumulative.


  2.30   “Vested” means that an Option has become exercisable in respect of a
number of Option Shares by the Optionee pursuant to the terms of the Option
Agreement.


3.   GRANT OF OPTIONS


  3.1   Option Terms


  The Board may from time to time authorize the issue of Options to Eligible
Persons. The Option Price under each Option shall be not less than the
Discounted Market Price on the Grant Date. The Expiry Date for each Option shall
be set by the Board at the time of issue of the Option and shall not be more
than five years after the Grant Date. Options shall not be assignable (or
transferable) by the Optionee.


  3.2   Limits on Shares Issuable on Exercise of Options


  The maximum number of Shares which may be issuable pursuant to options granted
under the Plan shall be 10,000,000 Shares or such additional amount as may be
approved from time to time by the shareholders of the Company. The number of
Shares reserved for issuance under the Plan and all of the Company’s other
previously established or proposed share compensation arrangements:


    (a)   in aggregate shall not exceed 20% of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis; and


    (b)   to any one Optionee within a 12 month period shall not exceed 5% of
the total number of issued and outstanding shares on the Grant Date on a
non-diluted basis.


  The number of Shares which may be issuable under the Plan and all of the
Company’s other previously established or proposed share compensation
arrangements, within a one-year period:


    (a)   to any one Optionee, shall not exceed 5% of the total number of issued
and outstanding Shares on the Grant Date on a non-diluted basis;


    (b)   to Insiders as a group shall not exceed 20% of the total number of
issued and outstanding Shares on the Grant Date on a non-diluted basis;


--------------------------------------------------------------------------------



    (c)   to any one Consultant shall not exceed 2% in the aggregate of the
total number of issued and outstanding Shares on the Grant Date on a non-diluted
basis; and


    (d)   to all Eligible Persons who undertake Investor Relations Activities
shall not exceed 2% in the aggregate of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis.


  3.3   Option Agreements


  Each Option shall be confirmed by the execution of an Option Agreement. Each
Optionee shall have the option to purchase from the Company the Option Shares at
the time and in the manner set out in the Plan and in the Option Agreement
applicable to that Optionee. For stock options to Employees, Consultants,
Consultant Companies or Management Company Employees, the Company is
representing herein and in the applicable Stock Option Agreement that the
Optionee is a bona fide Employee, Consultant, Consultant Company or Management
Company Employee, as the case may be, of the Company or its subsidiary. The
execution of an Option Agreement shall constitute conclusive evidence that it
has been completed in compliance with this Plan.


4.   EXERCISE OF OPTION


  4.1   When Options May be Exercised


  Subject to sections 4.3 and 4.4, an Option may be exercised to purchase any
number of Shares up to the number of Vested Unissued Option Shares at any time
after the Grant Date up to 4:00 p.m. local time on the Expiry Date and shall not
be exercisable thereafter.


  4.2   Manner of Exercise


  The Option shall be exercisable by delivering to the Company a notice
specifying the number of Shares in respect of which the Option is exercised
together with payment in full of the Option Price for each such Share. Upon
notice and payment there will be a binding contract for the issue of the Shares
in respect of which the Option is exercised, upon and subject to the provisions
of the Plan. Delivery of the Optionee’s cheque payable to the Company in the
amount of the Option Price shall constitute payment of the Option Price unless
the cheque is not honoured upon presentation in which case the Option shall not
have been validly exercised.


  4.3   Vesting of Option Shares


  The Directors, subject to the policies of the Exchanges, may determine and
impose terms upon which each Option shall become Vested in respect of Option
Shares. Current policies of the TSX Venture Exchange provide that minimum
vesting requirements shall be 25% of the Option upon TSX Venture Exchange
approval and 12 1/2% every quarter thereafter which is the vesting period hereby
adopted by the directors of the Company.


  4.4   Termination of Employment


  If an Optionee ceases to be an Eligible Person, his or her Option shall be
exercisable as follows:


    (a)   Death or Disability


--------------------------------------------------------------------------------



  If the Optionee ceases to be an Eligible Person, due to his or her death or
Disability or, in the case of an Optionee that is a company, the death or
Disability of the person who provides management or consulting services to the
Company or to any entity controlled by the Company, the Option then held by the
Optionee shall be exercisable to acquire Vested Unissued Option Shares at any
time up to but not after the earlier of:


      (i)   365 days after the date of death or Disability; and


      (ii)   the Expiry Date;


    (b)   Termination For Cause


  If the Optionee, or in the case of a Management Company Employee or a
Consultant Company, the Optionee’s employer, ceases to be an Eligible Person as
a result of termination for cause, as that term is interpreted by the courts of
the jurisdiction in which the Optionee, or, in the case of a Management Company
Employee or a Consultant Company, of the Optionee’s employer, is employed or
engaged; any outstanding Option held by such Optionee on the date of such
termination, whether in respect of Option Shares that are Vested or not, shall
be cancelled as of that date.


    (c)   Early Retirement, Voluntary Resignation or Termination Other than For
Cause


  If the Optionee or, in the case of a Management Company Employee or a
Consultant Company, the Optionee’s employer, ceases to be an Eligible Person due
to his or her retirement at the request of his or her employer earlier than the
normal retirement date under the Company’s retirement policy then in force, or
due to his or her termination by the Company other than for cause, or due to his
or her voluntary resignation, the Option then held by the Optionee shall be
exercisable to acquire Vested Unissued Option Shares at any time up to but not
after the earlier of the Expiry Date and the date which is 90 days (30 days if
the Optionee was engaged in Investor Relations Activities) after the Optionee
or, in the case of a Management Company Employee or a Consultant Company, the
Optionee’s employer, ceases to be an Eligible Person.


  For greater certainty, an Option that had not become Vested in respect of
certain Unissued Option Shares at the time that the relevant event referred to
in this paragraph 4.4 occurred, shall not be or become vested or exercisable in
respect of such Unissued Option Shares and shall be cancelled.


  4.5   Effect of a Take-Over Bid


  If a bona fide offer ( an “Offer”) for Shares is made to the Optionee or to
shareholders of the Company generally or to a class of shareholders which
includes the Optionee, which Offer, if accepted in whole or in part, would
result in the offeror becoming a control person of the Company, within the
meaning of subsection 1(1) of the Securities Act, the Company shall, immediately
upon receipt of notice of the Offer, notify each Optionee of full particulars of
the Offer, whereupon all Option Shares subject to such Option will become Vested
and the Option may be exercised in whole or in part by the Optionee so


--------------------------------------------------------------------------------



  as to permit the Optionee to tender the Option Shares received upon such
exercise, pursuant to the Offer. However, if:


    (a)   the Offer is not completed within the time specified therein; or


    (b)   all of the Option Shares tendered by the Optionee pursuant to the
Offer are not taken up or paid for by the offeror in respect thereof,


  then the Option Shares received upon such exercise, or in the case of clause
(b) above, the Option Shares that are not taken up and paid for, may be returned
by the Optionee to the Company and reinstated as authorized but unissued Shares
and with respect to such returned Option Shares, the Option shall be reinstated
as if it had not been exercised and the terms upon which such Option Shares were
to become Vested pursuant to paragraph 4.3 shall be reinstated. If any Option
Shares are returned to the Company under this paragraph 4.5, the Company shall
immediately refund the exercise price to the Optionee for such Option Shares.


  4.6   Acceleration of Expiry Date


  If at any time when an Option granted under the Plan remains unexercised with
respect to any Unissued Option Shares, an Offer is made by an offeror, the
Directors may, upon notifying each Optionee of full particulars of the Offer,
declare all Option Shares issuable upon the exercise of Options granted under
the Plan, Vested, and declare that the Expiry Date for the exercise of all
unexercised Options granted under the Plan is accelerated so that all Options
will either be exercised or will expire prior to the date upon which Shares must
be tendered pursuant to the Offer. The Directors shall give each Optionee as
much notice as possible of the acceleration of the Options under this section,
except that not less than 5 business days and not more than 35 days notice is
required.


  4.7   Effect of a Change of Control


  If a Change of Control occurs, all Option Shares subject to each outstanding
Option will become Vested, whereupon such Option may be exercised in whole or in
part by the Optionee, subject to the approval of the Exchanges, if necessary.


  4.8   Exclusion From Severance Allowance, Retirement Allowance or Termination
Settlement


  If the Optionee, or, in the case of a Management Company Employee or a
Consultant Company, the Optionee’s employer, retires, resigns or is terminated
from employment or engagement with the Company or any subsidiary of the Company,
the loss or limitation, if any, pursuant to the Option Agreement with respect to
the right to purchase Option Shares which were not Vested at that time or which,
if Vested, were cancelled, shall not give rise to any right to damages and shall
not be included in the calculation of nor form any part of any severance
allowance, retiring allowance or termination settlement of any kind whatsoever
in respect of such Optionee.


  4.9   Shares Not Acquired


--------------------------------------------------------------------------------



  Any Unissued Option Shares not acquired by an Optionee under an Option which
has expired may be made the subject of a further Option pursuant to the
provisions of the Plan.


5.   ADJUSTMENT OF OPTION PRICE AND NUMBER OF OPTION SHARES


  5.1   Share Reorganization


  Whenever the Company issues Shares to all or substantially all holders of
Shares by way of a stock dividend or other distribution, or subdivides all
outstanding Shares into a greater number of Shares, or combines or consolidates
all outstanding Shares into a lesser number of Shares (each of such events being
herein called a “Share Reorganization”) then effective immediately after the
record date for such dividend or other distribution or the effective date of
such subdivision, combination or consolidation, for each Option:


    (a)   the Option Price will be adjusted to a price per Share which is the
product of:


      (i)   the Option Price in effect immediately before that effective date or
record date; and


      (ii)   a fraction, the numerator of which is the total number of Shares
outstanding on that effective date or record date before giving effect to the
Share Reorganization, and the denominator of which is the total number of Shares
that are or would be outstanding immediately after such effective date or record
date after giving effect to the Share Reorganization; and


    (b)   the number of Unissued Option Shares will be adjusted by multiplying
(i) the number of Unissued Option Shares immediately before such effective date
or record date by (ii) a fraction which is the reciprocal of the fraction
described in subsection (a)(ii).


  5.2   Special Distribution


  Subject to the prior approval of the Exchanges, whenever the Company issues by
way of a dividend or otherwise distributes to all or substantially all holders
of Shares;


    (a)   shares of the Company, other than the Shares;


    (b)   evidences of indebtedness;


    (c)   any cash or other assets, excluding cash dividends (other than cash
dividends which the Board of Directors of the Company has determined to be
outside the normal course); or


    (d)   rights, options or warrants;


  then to the extent that such dividend or distribution does not constitute a
Share Reorganization (any of such non-excluded events being herein called a
“Special Distribution”), and effective immediately after the record date at
which holders of Shares are determined for purposes of the Special Distribution,
for each Option the Option Price will be reduced, and the number of Unissued
Option Shares will be correspondingly


--------------------------------------------------------------------------------



  increased, by such amount, if any, as is determined by the Board in its sole
and unfettered discretion to be appropriate in order to properly reflect any
diminution in value of the Option Shares as a result of such Special
Distribution.


  5.3   Corporate Organization


  Whenever there is:


    (a)   a reclassification of outstanding Shares, a change of Shares into
other shares or securities, or any other capital reorganization of the Company,
other than as described in sections 5.1 or 5.2;


    (b)   a consolidation, merger or amalgamation of the Company with or into
another corporation resulting in a reclassification of outstanding Shares into
other shares or securities or a change of Shares into other shares or
securities; or


    (c)   a transaction whereby all or substantially all of the Company’s
undertaking and assets become the property of another corporation;


  (any such event being herein called a “Corporate Reorganization”) the Optionee
will have an option to purchase (at the times, for the consideration, and
subject to the terms and conditions set out in the Plan) and will accept on the
exercise of such option, in lieu of the Unissued Option Shares which he would
otherwise have been entitled to purchase, the kind and amount of shares or other
securities or property that he would have been entitled to receive as a result
of the Corporate Reorganization if, on the effective date thereof, he had been
the holder of all Unissued Option Shares or if appropriate, as otherwise
determined by the Directors.


  5.4   Determination of Option Price and Number of Unissued Option Shares


  If any questions arise at any time with respect to the Option Price or number
of Unissued Option Shares deliverable upon exercise of an Option following a
Share Reorganization, Special Distribution or Corporate Reorganization, such
questions shall be conclusively determined by the Company’s auditor, or, if they
decline to so act, any other firm of Chartered Accountants in Vancouver, British
Columbia, that the Directors may designate and who will have access to all
appropriate records and such determination will be binding upon the Company and
all Optionees.


  5.5   Regulatory Approval


  Any adjustment to the Option Price or the number of Unissued Option Shares
purchasable under the Plan pursuant to the operation of any one of paragraphs
5.1, 5.2 or 5.3 is subject to the approval of the Exchanges and any other
governmental authority having jurisdiction.


6.   MISCELLANEOUS


  6.1   Eligibility


  Options which may qualify as “incentive stock options” (“ISOs”) under Section
422A of the United States Revenue Code of 1986 as amended or non-qualified stock
options (collectively “Options”) may be granted under the Plan to such
directors, officers and


--------------------------------------------------------------------------------



  employees, including part time and shared employees, of the Corporation and of
its subsidiaries as the Board of Directors may from time to time designate as
participants under the Plan. Subject to the provisions of this Plan, the number
of Option Shares to be made available to each Participant, the time or times and
price or prices at which options shall be granted, the time or times at which
such options are exercisable, and any conditions or restrictions on the exercise
of options, shall, subject to the terms of this agreement, be in the full and
final discretion of the Board of Directors.


  6.2   Right to Employment


  Neither this Plan nor any of the provisions hereof shall confer upon any
Optionee any right with respect to employment or continued employment with the
Company or any subsidiary of the Company or interfere in any way with the right
of the Company or any subsidiary of the Company to terminate such employment.


  6.3   Necessary Approvals


  The Plan shall be effective only upon the approval of the shareholders of the
Company given by way of an ordinary resolution. Any Options granted under this
Plan prior to such approval shall only be exercised upon the receipt of such
approval. Disinterested shareholder approval (as required by the Exchanges) will
be obtained for any reduction in the exercise price of any Option granted under
this Plan if the Optionee is an Insider of the Company at the time of the
proposed amendment. The obligation of the Company to sell and deliver Shares in
accordance with the Plan is subject to the approval of the Exchanges and any
governmental authority having jurisdiction. If any Shares cannot be issued to
any Optionee for any reason, including, without limitation, the failure to
obtain such approval, then the obligation of the Company to issue such Shares
shall terminate and any Option Price paid by an Optionee to the Company shall be
immediately refunded to the Optionee by the Company.


  6.4   Administration of the Plan


  The Directors shall, without limitation, have full and final authority in
their discretion, but subject to the express provisions of the Plan, to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan and to make all other determinations deemed necessary or
advisable in respect of the Plan. Except as set forth in section 5.4, the
interpretation and construction of any provision of the Plan by the Directors
shall be final and conclusive. Administration of the Plan shall be the
responsibility of the appropriate officers of the Company and all costs in
respect thereof shall be paid by the Company.


  6.5   Income Taxes


  As a condition of and prior to participation in the Plan any Optionee shall on
request authorize the Company in writing to withhold from any remuneration
otherwise payable to him or her any amounts required by any taxing authority to
be withheld for taxes of any kind as a consequence of his or her participation
in the Plan.


  6.6   Amendments to the Plan


--------------------------------------------------------------------------------



  The Directors may from time to time, subject to applicable law and to the
prior approval, if required, of the Exchanges or any other regulatory body
having authority over the Company or the Plan, suspend, terminate or discontinue
the Plan at any time, or amend or revise the terms of the Plan or of any Option
granted under the Plan and the Option Agreement relating thereto, provided that
no such amendment, revision, suspension, termination or discontinuance shall in
any manner adversely affect any Option previously granted to an Optionee under
the Plan without the consent of that Optionee. Any amendments to the Plan or
options granted thereunder will be subject to the approval of the shareholders.


  6.7   Form of Notice


  A notice given to the Company shall be in writing, signed by the Optionee and
delivered to the head business office of the Company.


  6.8   No Representation or Warranty


  The Company makes no representation or warranty as to the future market value
of any Shares issued in accordance with the provisions of the Plan.


  6.9   Compliance with Applicable Law


  If any provision of the Plan or any Option Agreement contravenes any law or
any order, policy, by-law or regulation of any regulatory body or Exchange
having authority over the Company or the Plan, then such provision shall be
deemed to be amended to the extent required to bring such provision into
compliance therewith.


  6.10   No Assignment


  No Optionee may assign any of his or her rights under the Plan or any option
granted thereunder.


  6.11   Rights of Optionees


  An Optionee shall have no rights whatsoever as a shareholder of the Company in
respect of any of the Unissued Option Shares (including, without limitation,
voting rights or any right to receive dividends, warrants or rights under any
rights offering).


  6.12   Conflict


  In the event of any conflict between the provisions of this Plan and an Option
Agreement, the provisions of this Plan shall govern.


  6.13   Governing Law


  The Plan and each Option Agreement issued pursuant to the Plan shall be
governed by the laws of the province of British Columbia.


--------------------------------------------------------------------------------



  6.14   Time of Essence


  Time is of the essence of this Plan and of each Option Agreement. No extension
of time will be deemed to be or to operate as a waiver of the essentiality of
time.


  6.15   Entire Agreement


  This Plan and the Option Agreement sets out the entire agreement between the
Company and the Optionees relative to the subject matter hereof and supersedes
all prior agreements, undertakings and understandings, whether oral or written.



APPROVED BY THE BOARD OF DIRECTORS ON JULY 14, 2005

--------------------------------------------------------------------------------

SCHEDULE “A”

BRAZAURO RESOURCES CORPORATION
STOCK OPTION PLAN

OPTION AGREEMENT

Without prior written approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securitiesrepresented by this
agreement and any securities issued upon exercise thereof may not be sold,
transferred, hypothecated or otherwisetraded on or through the facilities of the
TSX Venture Exchange or otherwise in Canada or to or for the benefit of a
Canadianresident until [four months + one day], 200____.

This Option Agreement is entered into between Brazauro Resources Corporation
(“the Company”) and the Optionee named below pursuant to the Company Stock
Option Plan (the “Plan”), a copy of which is attached hereto, and confirms that:

1.   on ______________________________, 200___ (the “Grant Date”);


2.   ___________________ (the “Optionee”) of
__________________________________________;


3.   was granted the option (the “Option”) to purchase __________ Common Shares
(the “Option Shares”) of the Company;


4.   for the price (the “Option Price”) of $________ per share;


5.   which shall be exercisable (“Vested”) as to 25% upon TSX Venture Exchange
approval and 12 1/2% every quarter thereafter;


6.   terminating on the _________________________, 200____ (the “Expiry Date”);


all on the terms and subject to the conditions set out in the Plan. For greater
certainty, once Option Shares have become Vested, they continue to be
exercisable until the termination or cancellation thereof as provided in this
Option Agreement and the Plan.

By signing this Option Agreement, the Optionee acknowledges that the Optionee
has read and understands the Plan and agrees to the terms and conditions of the
Plan and this Option Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Option Agreement as of
the ______ day of _____________________, 200____.


BRAZAURO RESOURCES CORPORATION

Per: __________________________________ ____________________________________
Authorized Signatory [Insert Name of Optionee]

--------------------------------------------------------------------------------